Case 8:20-cv-01266-DOC-KES Document 19 Filed 09/11/20 Page 1 of 5 Page ID #:283




                         UNITED STATES DISTRICT COURT  JS-6
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. SA CV 20-01266-DOC-KES                                 Date: September 11, 2020

 Title: ALETHA NELSON V. THOR MOTOR COACH, INC. ET AL


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                     Not Present
               Courtroom Clerk                                  Court Reporter

       ATTORNEYS PRESENT FOR                           ATTORNEYS PRESENT FOR
             PLAINTIFF:                                     DEFENDANT:
            None Present                                     None Present


        PROCEEDINGS (IN CHAMBERS): ORDER GRANTING PLAINTIFF’S
                                   MOTION TO REMAND [10]

        Before the Court is Plaintiff Aletha Nelson’s (“Plaintiff”) Motion to Remand Case
 to Orange County Superior Court (“Motion”) (Dkt. 10). The Court finds this matter
 appropriate for resolution without oral argument. See Fed. R. Civ. P. 78; C.D. Cal.
 R. 7-15. Having reviewed the moving papers submitted by the parties, the Court
 GRANTS Plaintiff’s Motion.

 I.     Background

        A.     Facts

        The following facts are drawn from Plaintiff’s Complaint (“Compl.”) (Dkt. 1-1).
 This action concerns Plaintiff’s purchase of a vehicle manufactured by Defendant Thor
 Motor Company (“TMC”). Compl. ¶ 7–10. Plaintiff alleges that the vehicle contained or
 developed numerous defects and continued to exhibit such defects after Plaintiff returned
 the vehicle to the authorized repair facility for repairs. Id. ¶ 12. Plaintiff alleges that TMC
 has continuously failed to make the vehicle conform to the applicable warranties. Id. ¶
 13. Plaintiff brings claims under the Song-Beverly Consumer Warranty Act seeking
Case 8:20-cv-01266-DOC-KES Document 19 Filed 09/11/20 Page 2 of 5 Page ID #:284
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-01266-DOC-KES                                          Date: September 11, 2020
                                                                                             Page 2


 actual damages, civil penalties, costs and expenses, attorneys’ fees, recision of the
 contract and restitution of consideration, and prejudgment interest. Id. at 5.

        B.     Procedural History

       Plaintiff originally filed suit in the Superior Court of California, County of
 Orange. Dkt. 1. Plaintiff filed the instant Motion to Remand (Dkt. 10) on August 11,
 2020. On August 24, 2020, Defendant filed an Opposition (“Opp’n”) (Dkt. 12).

 II.    Legal Standard

         “If at any time before final judgment it appears that the district court lacks subject
 matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
 from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
 relevant part that “any civil action brought in a State court of which the district courts of
 the United States have original jurisdiction, may be removed . . . to the district court of
 the United States for the district and division embracing the place where such action is
 pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
 jurisdiction,” and the party seeking removal “bears the burden of establishing federal
 jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
 (emphasis added) (citations omitted). A federal court may order remand for lack of
 subject matter jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).

         Federal diversity jurisdiction requires that the parties be citizens of different states
 and that the amount in controversy exceed $75,000. 28 U.S.C. § 1332(a). For diversity
 jurisdiction purposes, a corporation is “deemed to be a citizen of every State and foreign
 state by which it has been incorporated and of the State or foreign state where it has its
 principal place of business.” 28 U.S.C. § 1332(c)(1). The presence of any single plaintiff
 from the same state as any single defendant destroys “complete diversity” and strips the
 federal courts of original jurisdiction over the matter. Exxon Mobil Corp. v. Allapattah
 Servs., Inc., 545 U.S. 546, 553 (2005).

         Generally, a removing defendant must prove by a preponderance of the evidence
 that the amount in controversy satisfies the jurisdictional threshold. Guglielmino v.
 McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2008). If the complaint affirmatively
 alleges an amount in controversy greater than $75,000, the jurisdictional requirement is
 “presumptively satisfied.” Id. A plaintiff who then tries to defeat removal must prove to a
 “legal certainty” that a recovery of more than $75,000 is impossible. St. Paul Mercury
 Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938); Crum v. Circus Enters., 231
Case 8:20-cv-01266-DOC-KES Document 19 Filed 09/11/20 Page 3 of 5 Page ID #:285
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-01266-DOC-KES                                       Date: September 11, 2020
                                                                                          Page 3


 F.3d 1129, 1131 (9th Cir. 2000). This framework applies equally to situations where the
 complaint leaves the amount in controversy unclear or ambiguous. See Gaus v. Miles,
 Inc., 980 F.2d 564, 567 (9th Cir. 1992); Sanchez v. Monumental Life Ins. Co., 102 F.3d
 398, 403-04 (9th Cir. 1996).

         A removing defendant “may not meet [its] burden by simply reciting some
 ‘magical incantation’ to the effect that ‘the matter in controversy exceeds the sum of
 [$75,000],’ but instead, must set forth in the removal petition the underlying facts
 supporting its assertion that the amount in controversy exceeds [$75,000].” Richmond v.
 Allstate Ins. Co., 897 F. Supp. 447, 450 (S.D. Cal. 1995) (quoting Gaus v. Miles, Inc.,
 980 F.2d 564, 567 (9th Cir. 1992)). If the plaintiff has not clearly or unambiguously
 alleged $75,000 in its complaint or has affirmatively alleged an amount less than $75,000
 in its complaint, the burden lies with the defendant to show by a preponderance of the
 evidence that the jurisdictional minimum is satisfied. Geographic Expeditions, Inc. v.
 Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010); Guglielmino,
 506 F.3d at 699.

         While the defendant must “set forth the underlying facts supporting its assertion
 that the amount in controversy exceeds the statutory minimum,” the standard is not so
 taxing so as to require the defendant to “research, state, and prove the plaintiff’s claims
 for damages.” Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1148 (C.D.
 Cal. 2010) (emphases added). In short, the defendant must show that it is “more likely
 than not” that the amount in controversy exceeds the statutory minimum. Id. Summary
 judgment-type evidence may be used to substantiate this showing. Matheson v.
 Progressive Specialty Ins. Co., 319 F.3d 1089, 1090-91 (9th Cir. 2003); Singer v. State
 Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). For example, defendants
 may make mathematical calculations using reasonable averages of hourly, monthly, and
 annual incomes of comparable employees when assessing the amount in controversy in a
 wrongful termination suit. Coleman, 730 F. Supp. 2d. at 1148-49.

        If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
 void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
 Env’t, 523 U.S. 83, 94, 101-02 (1998). The lack of subject matter jurisdiction may be
 raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
 matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
 remand pursuant to 28 U.S.C. § 1447(c).
Case 8:20-cv-01266-DOC-KES Document 19 Filed 09/11/20 Page 4 of 5 Page ID #:286
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-01266-DOC-KES                                        Date: September 11, 2020
                                                                                           Page 4


 III.   Discussion

        Defendant argues that this Court has diversity jurisdiction in this action. Plaintiff
 disagrees, arguing that Defendant has failed to demonstrate that it can meet its burden
 with respect to establishing diversity of citizenship or amount in controversy. Mot. at 4.

          Defendant argues that Plaintiff’s actual damages amount to $100,914.34. Notice of
 Removal ¶ 3. However, Plaintiff alleges that she has, to date, paid a down payment
 totaling approximately $10,000 and monthly payments totaling $5,925.06. Compl. At 5.
 Given that Plaintiff is asking for recision of her contract and thus her obligation to repay
 the remaining amount up to the cost of the vehicle, this Court will not assume that
 Plaintiff will make another $60,000 worth of payments on the vehicle over the course of
 this litigation. Further, the Court declines to include speculative civil penalties or
 attorneys’ fees to meet the amount in controversy requirement. See Galt G/S v. JSS
 Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998) (“We hold that where an underlying
 statute authorizes an award of attorneys’ fees, either with mandatory or discretionary
 language, such fees may be included in the amount in controversy.”) (emphasis added).
 The Court thus finds that Defendant has not shown by a preponderance of the evidence
 that the amount in controversy exceeds $75,000, and the Court lacks diversity jurisdiction
 over this matter.

        When remanding a case, a court may, in its discretion, “require payment of just
 costs and any actual expenses, including attorney fees, incurred as a result of the
 removal.” 28 U.S.C. § 1447(c); see also Jordan v. Nationstar Mortg. LLC, 781 F.3d
 1178, 1184 (9th Cir. 2015). Typically, a court may only award fees and costs when “the
 removing party lacked an objectively reasonable basis for seeking removal.” Id. (quoting
 Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)). In making this
 determination, courts should look at whether the removing party’s arguments are “clearly
 foreclosed” by the relevant case law. Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062,
 1066-67 (9th Cir. 2008). The Ninth Circuit has further clarified that “removal is not
 objectively unreasonable solely because the removing party’s arguments lack merit,” id.
 at 1065, though a court need not find the removing party acted in bad faith before
 awarding fees under § 1447(c), Moore v. Permanente Med. Grp., 981 F.2d 443, 446 (9th
 Cir. 1992).

       Here, while the Court finds that removal was improper, the Court concludes that it
 was not so inconceivable as to meet the “objectively unreasonable” standard. As a result,
 the Court declines to award Plaintiff attorneys’ fees.
Case 8:20-cv-01266-DOC-KES Document 19 Filed 09/11/20 Page 5 of 5 Page ID #:287
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-01266-DOC-KES                                    Date: September 11, 2020
                                                                                       Page 5


 IV.    Disposition

       For the reasons set forth above, the Court GRANTS Plaintiff’s Motion to
 Remand. The case is remanded to Orange County Superior Court. The Motion to
 Transfer Case to Indiana Federal Court – Northern District [Dkt. 15] is accordingly
 denied as moot.

        The Clerk shall serve this minute order on the parties.

  MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

  CIVIL-GEN
